UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7511


DAVID CRAWLEY,

                 Plaintiff - Appellant,

          v.

GEORGE M. HINKLE; GREGORY HOLLOWAY; W. R. HENSLEY; M. B.
STURGILL; S. T. ISBELL,

                 Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00300-MFU-JCH)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Edward Crawley, Appellant Pro Se.    John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David   Edward       Crawley   appeals    the   district   court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on   his     42   U.S.C.    § 1983    (2012)   complaint.       We    have

reviewed the record and find no reversible error.                 Accordingly,

we   affirm     for   the     reasons   stated    by    the   district      court.

Crawley v. Hinkle, No. 7:14-cv-00300-MFU-JCH (W.D. Va. Aug. 25,

2015).   We deny Crawley’s motion for appointment of counsel and

we   dispense    with      oral   argument    because   the   facts   and     legal

contentions     are    adequately     presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2